Case 3:15-cv-00292-SMY Document 59 Filed 07/23/20 Page 1 of 3 Page ID #639




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WALTER J. BRZOWSKI                                )
                                                   )
                         Petitioner,               )
                                                   )
 vs.                                               )   Case No. 15-CV-292-SMY
                                                   )
 UNSETTLED LEGAL FEDERAL                           )
 REMOVAL ISSUES,                                   )
                                                   )
                         Respondent.               )

                             MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Walter J. Brzowski’s Motion for Leave to

Appeal in forma pauperis (“IFP”) (Doc. 58). Petitioner’s Motion to Vacate the Court’s Orders

entered April 13, 2015 and September 19, 2016 (Doc. 49) was denied on June 15, 2020. (Doc.

51). He filed an appeal challenging the June 15, 2020 Order (Doc. 52) and now wishes to appeal

in forma pauperis.

       Petitioner was an inmate of the Illinois Department of Corrections at the time he filed this

action in 2015 seeking a “declaratory opinion” reviewing decisions by the United States District

Court for the Northern District of Illinois. (Doc. 1, pp. 1-8). This Court screened his Petition and

dismissed it as frivolous. (Doc. 6). Petitioner tried several methods to revive the case (Docs. 8, 9,

11, 13, 15, 16 and 20), each of which were denied (Docs. 14 and 21). He eventually filed an appeal

that was dismissed for failure to pay the appellate filing fee. (Doc. 32). The Seventh Circuit Court

of Appeals specifically ordered the Clerk of this Court to collect the $505 appellate fee from

Petitioner’s prisoner trust account (Doc. 32-1) and this Court entered an Order to that effect. (Doc.

33). Petitioner subsequently moved to vacate that Order, was denied, appealed and had that appeal

dismissed for failure to pay the appellate filing fee. (Docs. 34, 37-39, 47). On both appeals,

                                             Page 1 of 3
Case 3:15-cv-00292-SMY Document 59 Filed 07/23/20 Page 2 of 3 Page ID #640




Petitioner sought IFP status and was refused because the appeals were frivolous. (Docs. 27 and

45).

       A federal court may permit a party to proceed on appeal without full pre-payment of fees

provided the party is indigent and the appeal is taken in good faith. 28 U.S.C. § 1915(a)(1) & (3);

Fed. R. App. P. 24(a). An appeal is taken in good faith if “… a reasonable person could suppose

that the appeal has some merit.” Walker v. O’Brien, 216 F.3d 626, 632 (7th Cir. 2000); Lee v.

Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). “[A]n appeal in a frivolous suit cannot be ‘in good

faith’ under § 1915(a)(3), because ‘good faith’ must be viewed objectively.” Moran v. Sondalle,

218 F.3d 647, 650 (7th Cir. 2000).

       Petitioner appears to meet the standard for indigency, but the appeal is not taken in good

faith. No reasonable person could suppose this appeal to have any merit. Petitioner essentially

recites the chain of supposed error going back to 2002 and claims that he has been denied his First

Amendment and Due Process rights to vindicate his position. The Court was not required to hold

a hearing on a plainly meritless motion. Petitioner’s original position was frivolous when he

pursued it in the Northern District of Illinois. It was frivolous for him to bring the present case

attempting to have this Court sit in review of the Northern District’s rulings. It was frivolous to

attempt to have orders vacated after four and five years and after his appeal of those orders had

been dismissed. Petitioner’s appeal of those attempts remains frivolous.

       Accordingly, the Court DENIES the request for leave to proceed IFP on appeal and

CERTIFIES, pursuant to 28 U.S.C. § 1915(a)(3), that the appeal is not in good faith. Petitioner is

ADVISED that if he wishes to contest this Court’s finding that the appeal is not taken in good

faith, he must reapply to the Seventh Circuit Court of Appeals for leave to proceed in forma

pauperis on his appeal within 30 days from the date of this Order. See Fed. R. App. P. 24(a). The



                                            Page 2 of 3
Case 3:15-cv-00292-SMY Document 59 Filed 07/23/20 Page 3 of 3 Page ID #641




Clerk of Court is DIRECTED to forward a copy of this Order to the United States Court of

Appeals for the Seventh Circuit.

       IT IS SO ORDERED.

       DATED: July 23, 2020
                                                s/ Staci M. Yandle
                                                STACI M. YANDLE
                                                United States District Judge




                                       Page 3 of 3
